ROBB, Judge,
dissenting.
Because I agree with the trial court that the A/I Endorsement of the Policy does not provide coverage for Rangeline in the Underlying Litigation, I respectfully dissent from the majority’s decision reversing the trial court.
Rangeline is an additional insured under the Policy “only with respect to liability arising out of the ownership, maintenance or use of that part of the premises leased to [Hammons].... ” Op. at 120. As noted in Liberty Mut. Ins. Co. v. Michigan Mut. Ins. Co., 891 N.E.2d 99, 104 (Ind.Ct.App.2008), which construed an identical provision, additional insured endorsements in this context are “meant to provide specialized protection rather than all-encompassing coverage.” The Policy, entered into between Erie and Hammons, does not provide blanket coverage for Rangeline. “One of the primary functions of an additional insured endorsement in the landlord-tenant context is to protect the landlord from vicarious liability for acts of its tenant on the leased premises.” Id. 1 agree with the majority that there is a significant connection between the accident and the leased premises. See op. at 120. However, because there is no connection between the accident and Hammons, extending coverage to Rangeline in this circumstance would not serve the purpose of such coverage. As the trial court found, Rangeline retained control over and responsibility for the sprinkler system; Hammons had no duty with respect to the system. Under these circumstances, there could be no expectation that the tenant’s insurance would cover the landlord who had the sole responsibility for the instrument of the damage.
As the majority notes in footnote 6, the sprinkler system was physically a part of the premises leased to Hammons. Whether Rangeline maintained responsibility for its care and maintenance by the terms of the lease or simply by its actions, Ham-mons had nothing to do with system. I therefore do not believe the inquiry can or should be singularly focused on the connection between the accident and the leased premises themselves. That the A/I Endorsement includes the arising out of the “ownership, maintenance or use” language- suggests to me that a consideration of which entity is responsible for the failure on the leased premises causing or contributing to the loss is reasonable and appropriate. Rangeline’s potential liability for a failure of the sprinkler system did not arise out of Hammons’s maintenance or use of the premises; it arose out of its own failures. It did not maintain the sprinkler system; it told Hammons it was going to drain the sprinkler system but then did not do so; it did not apprise Hammons that the sprinkler system had not been drained; and it did not tell Ham-mons that because the sprinkler system had not been drained, the warehouse temperature needed to be maintained above a certain degree. Not only did Hammons have no responsibility with regard to the sprinkler system; it had no knowledge regarding it. There is no vicarious liability here; Rangeline’s liability is its own.
Accordingly, I would affirm the trial court’s grant of partial summary judgment to Erie and denial of partial summary judgment to Rangeline on this issue.9

. Because I would hold the Policy does not cover Rangeline as an additional insured un*127der the circumstances presented, I would not reach the issue of whether the Care Exclusion applies, and I do not address that portion of the majority opinion.